Citation Nr: 1022692	
Decision Date: 06/18/10    Archive Date: 06/24/10	

DOCKET NO.  04-24 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUES

Entitlement to an increased rating for depressive disorder 
not otherwise specified with anxiety, initially evaluated as 
30 percent disabling prior to September 24, 2009, and as 70 
percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to December 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of February 2003 and June 2005 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, as well as a December 2009 decision by the 
Appeals Management Center in Washington, D.C.  

This case was previously before the Board in June 2007, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.

In a rating decision of December 2009, the RO granted 
entitlement to a total disability rating based upon 
individual unemployability.  Accordingly, that issue, which 
was formerly on appeal, is no longer before the Board.


FINDINGS OF FACT

1.  Prior to September 24, 2009, the Veteran's service-
connected depressive disorder not otherwise specified with 
anxiety was productive of no more than occupational and 
social impairment, with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and/or mild memory loss 
(such as forgetting names, directions, or recent events).

2.  The Veteran's service-connected depressive disorder not 
otherwise specified with anxiety is currently productive of 
no more than occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively, impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and/or an inability 
to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for depressive disorder not otherwise specified with 
anxiety prior to September 24, 2009 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130 and Part 4, 
Code 9434 (2009).

2.  The criteria for a current evaluation in excess of 70 
percent for depressive disorder not otherwise specified with 
anxiety have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130 and Part 4, Code 9434 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes:  
his multiple contentions, and those of his spouse, including 
those raised during the course of a videoconference hearing 
before the undersigned Veterans Law Judge in March 2007, as 
well as VA and private treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the Veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

The Veteran seeks an increased evaluation for his service-
connected depressive disorder with anxiety.  In that regard, 
disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).

Moreover, while the Board must consider the Veteran's medical 
history as required by various provisions under 38 C.F.R. 
Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991)], the regulations do not 
give past medical reports precedence over current findings.

Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the case at hand, in a rating decision of June 2005, 
service connection and a 30 percent evaluation was granted 
for depressive disorder not otherwise specified with anxiety, 
effective from August 26, 2004, the date of receipt of the 
Veteran's original claim for service connection.  The Veteran 
voiced his disagreement with that determination, with the 
result that, in a subsequent rating decision of December 
2009, the Veteran's previous 30 percent evaluation for 
service-connected depressive disorder not otherwise specified 
with anxiety was increased to 70 percent, effective September 
24, 2009, the date of a VA psychiatric examination.  The 
current appeal ensued.

As regards the Veteran's claim for an increased rating, the 
Board notes that, during the course of VA outpatient 
treatment in August 2004, the Veteran indicated that, while 
he was still somewhat troubled by thoughts of death which had 
escalated somewhat in response to a friend's death, his mood 
had generally improved.

At the time of a VA psychiatric examination in April 2005, it 
was noted that a treatment record dated in November 2004 had 
shown that both the Veteran's pain problems and his lung 
condition contributed to his anxiety and associated 
depression.  Reportedly, in the past, the Veteran had been 
tried on psychotropic medication, which had not been helpful, 
though he was once again taking such medication, which 
"helped him along" with anxiety.  According to the examiner, 
the Veteran had never had a suicide attempt.  Nor had he ever 
been an inpatient in a psychiatric hospital.

On mental status examination, the Veteran's affect was 
anxious, and he reported his mood as being both depressed and 
anxious.  According to the Veteran, he had "been that way" 
for the last few years.  When further questioned, the Veteran 
indicated that his sleep was poor, and that he got only three 
to four hours of broken sleep a night.  According to the 
Veteran, his energy was low and his appetite decreased, 
though he was "very overweight."  Reportedly, the Veteran's 
concentration was fair and his short-term memory good.  Also 
noted was that the Veteran denied any symptoms of anhedonia, 
and similarly denied both suicidal and homicidal ideation.  
When questioned, the Veteran denied all psychotic symptoms, 
including auditory and visual hallucinations, as well as 
paranoid ideation.  His thought processes were linear and 
goal directed, and his speech was not pressured.  According 
to the Veteran, he had experienced only one panic attack 
which necessitated his going to the hospital.  However, he 
denied symptoms of obsessive compulsive disorder.

According to the examiner, the Veteran's prognosis for 
improvement was fair.  Further noted was that the Veteran was 
doing well in his pain management group, and that the 
psychotropic medication he had been prescribed helped his 
depression and anxiety.  The pertinent diagnosis noted was 
depressive disorder not otherwise specified with anxiety, 
with a Global Assessment of Functioning Score of 55 (poor 
sleep with depression and anxiety and low energy levels).

During the course of VA outpatient treatment in early 
December 2005, the Veteran indicated that he was "coping 
fairly well," and that his marital relationship was the best 
that it had been in some time.  Additionally noted was that 
the Veteran found his group therapy helpful, describing it as 
a place where he could get support and confront his 
maladaptive responses in a nonjudgmental way.

At the time of a subsequent VA psychiatric examination in 
December 2005, it was noted that the Veteran was still being 
followed by a clinical psychologist and receiving 
psychotropic medication.  Significantly, since the time of 
his last evaluation, he had not had a suicide attempt.  Nor 
had he undergone any inpatient psychiatric hospitalization.

On mental status examination, the Veteran's affect was 
somewhat anxious, though his speech was nonpressured, and 
this thought processes linear and goal-directed.  The Veteran 
reported his mood as being "sometimes kind of blue," and that 
he went to group therapy every two to three weeks, which 
helped him.  When further questioned, the Veteran described 
his sleep as "broken up," with him getting only two hours of 
sleep some nights, while other nights, he might get four to 
five hours of sleep.  Noted at the time was that the Veteran 
utilized a CPAP machine due to problems with obstructive 
sleep apnea.  The Veteran described his energy as "up and 
down," and his appetite as poor, and indicated that, while he 
did not eat much, he had gained some weight.  According to 
the Veteran, his concentration was okay, though his short-
term memory was "forgetful."  The Veteran denied any symptoms 
of anhedonia, and similarly denied problems with suicidal or 
homicidal ideation.  Moreover, there was no evidence of any 
psychotic thinking, and the Veteran denied having had any 
panic attacks.  According to the Veteran, he continued to 
worry about his wife and family, though his anxiety was about 
"the same."  Cognitively, the Veteran was described as awake, 
alert, and well oriented.

In the opinion of the examiner, the Veteran's depressive 
symptoms, in and of themselves, were not so severe that they 
would prevent gainful employment.  Significantly, the Veteran 
no longer needed to take Xanax, and, given his weight, was on 
a relatively small dose of the antidepressant Prozac, taking 
only ten milligrams of that medication a day.  In the opinion 
of the examiner, while the Veteran did have some anxiety 
symptoms characterized by worrying about his family, his 
anxiety did not meet the criteria for a generalized anxiety 
disorder or panic disorder.  Moreover, his depressive 
symptoms were not so severe that they would justify a 
diagnosis of a major depressive disorder.  The pertinent 
diagnosis noted was depressive disorder, not otherwise 
specified, with anxiety, with a Global Assessment of 
Functioning Score of 55 (i.e., poor sleep with depressive 
symptoms at times, fluctuating energy levels, and some weight 
gain).

During the course of VA outpatient treatment approximately 
one week later, the Veteran indicated that he continued to 
have anxiety regarding health issues and death, though he was 
managing "fairly well" at the present time.  While the 
Veteran worried about his wife, according to him, their 
relationship was "good."

During the course of VA outpatient treatment in early August 
2009, the Veteran reported that he was finding the grief 
associated with the death of his wife "easier to manage."  
According to the Veteran, he continued to try to be active in 
the community, and had recently become involved with a band.  
When questioned, the Veteran indicated that he enjoyed the 
social contact associated with the band, and that he also 
continued to try to do some fishing.  Further noted was that 
the Veteran's mood had improved, and that he was coping 
better with his physical problems.

At the time of a VA psychiatric examination on September 24, 
2009, the Veteran described his sleep as "variable," which 
is to say, sometimes restful and other times restless.  
According to the Veteran, he frequently awakened due to pain 
in his legs, neck, shoulders, and back.  Also noted was that 
the Veteran struggled with his depressed mood on a daily 
basis.  Reportedly, the Veteran's depression had worsened 
since his wife's recent death.  Moreover, the Veteran had 
little interest in things, and difficulty in motivating 
himself.  When questioned, the Veteran indicated that he 
tended to avoid socialization, preferring to isolate, though 
he then would feel lonely.  His energy level was low, and he 
was frequently tearful throughout the day.  However, he 
denied suicidal thinking, because he "did not believe in it."  
According to the Veteran, he had never attempted to hurt 
himself.  Moreover, he had been compliant with his 
medications, and looked forward to group therapy, stating 
that it helped him find motivation.  When questioned, the 
Veteran indicated that he had no problems with his temper.  
However, he admitted that he often thought about dying, and 
that it was a constant challenge for him to refocus his 
mental awareness on the present.  Reportedly, the Veteran had 
recently suffered from auditory hallucinations, thinking that 
his wife was calling his name.  This generally reassured the 
Veteran, though it did increase his melancholy.  
Significantly, the Veteran denied any problems with visual 
hallucinations, and similarly denied any Shneiderin symptoms 
of psychosis.  However, the Veteran did indicate that he 
occasionally felt hopeless, though his attendance at pain 
therapy group helped him feel better.  At the time of 
examination, the Veteran's memory and concentration levels 
were reportedly fair.

On mental status examination, the Veteran's mood was 
depressed, and his affect frequently and intermittently 
tearful, though with a moderate range appropriate to the 
context of the interview.

According to the examiner, the Veteran's symptoms of 
depression continued, though he was able to maintain 
activities of daily living, including his own personal 
hygiene in a limited fashion.  Significantly, in January of 
2009, the Veteran experienced the death of his wife, which 
resulted in some worsening of his condition.  Reportedly, the 
Veteran's symptoms had been continuous, with no remissions.  
However, the Veteran had engaged in no inappropriate 
behavior, and had responded somewhat to treatment.  The 
Veteran's thought processes and communication were impaired 
by difficulties with auditory hallucinations related to his 
grief, while his social functioning was impaired by his 
tendency to isolate himself due to depression.  The pertinent 
diagnosis noted was severe recurrent major depressive 
disorder, with mild psychosis, and an accompanying Global 
Assessment of Functioning Score for the major depressive 
disorder of 48.

In the opinion of the examiner, due to the Veteran's major 
depressive disorder, he experienced occupational and social 
impairment, with deficiencies in most areas, including work, 
family relations, judgment, thinking, and mood, due to 
symptoms of passive suicidal ideation with hopelessness, 
depression affecting his ability to function independently, 
appropriately, and effectively; some impaired impulse 
control; neglect of personal appearance and hygiene; and/or 
difficulty in adapting to stressful circumstances, with an 
inability to establish and maintain effective relationships.  
Significantly, the Veteran did require continuous medication 
for control of his symptoms.

Pursuant to applicable law and regulation, a 30 percent 
evaluation for the Veteran's service-connected depressive 
disorder is warranted where there is evidence of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and/or mild memory loss 
(such as forgetting names, directions, or recent events).  A 
50 percent evaluation, under those same laws and regulations, 
requires evidence of occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as:  
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and/or difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation requires demonstrated evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activity; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and/or an inability to 
establish and maintain effective relationships.  

A 100 percent evaluation, under those same laws and 
regulations, requires demonstrated evidence of total 
occupational and social impairment due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions; grossly inappropriate behavior; 
persistent danger of hurting oneself or others; intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
one's close relatives, one's own occupation, or one's own 
name.  38 C.F.R. § 4.130 and Part 4, Code 9411 (2009).

Based on the aforementioned, prior to September 24, 2009, the 
Veteran's service-connected psychiatric disorder was no more 
than 30 percent disabling.  Significantly, during that time 
period, while the Veteran's affect was somewhat anxious, his 
speech was nonpressured, and his thought processes both 
linear and goal-directed.  While the Veteran reported his 
mood as "sometimes kind of blue," that problem was apparently 
somewhat alleviated by his group therapy.  Moreover, while 
the Veteran described his short-term memory as "forgetful," 
his concentration was okay, and he denied both suicidal and 
homicidal ideation.  Significantly, the Veteran displayed no 
evidence of any psychotic thinking, and denied problems with 
panic attacks.

Not until the time of a recent VA psychiatric examination on 
September 24, 2009 did the Veteran exhibit psychiatric 
symptomatology sufficient to warrant the assignment of a 70 
percent evaluation.  Significantly, at that time, it was 
noted that the Veteran's depression had worsened since the 
recent death of his wife, and that he had little interest in 
things, and difficulty in motivating himself.  Further noted 
was that the Veteran's energy level was low, and that he was 
"frequently tearful" throughout the day.  While the Veteran 
denied suicidal thinking, he did admit that he often thought 
about dying.  Moreover, he had recently suffered auditory 
hallucinations, thinking that he was hearing his wife call 
his name.  Significantly, by the time of the aforementioned 
September 2009 psychiatric examination, the Veteran's Global 
Assessment of Functioning Score had decreased from 55 to 48, 
consistent with his psychiatric symptomatology.  

The Board acknowledges that the Veteran is currently in 
receipt of a total disability rating based upon individual 
unemployability, due primarily to his service-connected 
psychiatric disorder.  However, at no time during the course 
of the Veteran's current appeal has he exhibited evidence of 
symptomatology consistent with a 100 percent schedular 
evaluation for that psychiatric disorder.  This is to say 
that the Veteran shows no evidence of any gross impairment of 
thought processes or communication.  While he has described 
occasional auditory hallucinations involving the recent death 
of his wife, there has been no evidence of persistent 
delusions or hallucinations, or of any grossly inappropriate 
behavior.  Nor has the Veteran exhibited any persistent 
danger of hurting either himself or others, or an inability 
to perform the activities of daily living.  Under the 
circumstances, the Veteran's claim for increase must be 
denied.  The stage ratings as currently in effect are 
appropriate. 

In reaching this determination, the Board has given due 
consideration to the provisions of 38 C.F.R. § 3.321(b)(1) 
(2009) governing the requirements for an extraschedular 
evaluation.  However, to date, there exists no evidence that, 
in the case of the Veteran's service-connected depressive 
disorder, the scheduler criteria are in any way inadequate.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  Nor has it been 
demonstrated that, due exclusively to the Veteran's service-
connected depressive disorder, he has been subjected to the 
frequent periods of hospitalization necessary to render 
impractical the application of the regular schedular 
standards, thereby necessitating referral to the Director, VA 
Compensation and Pension Service.  



Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
November 2004, as well as in February and November 2007.  In 
that correspondence, VA informed the Veteran that, in order 
to substantiate his claim for an increased rating, he needed 
to show that his service-connected disability had undergone 
an increase in severity.  To the extent there existed any 
error by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was 
nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
Veteran had a full understanding of the elements required to 
prevail on his claim.  Moreover, neither the Veteran nor his 
representative has raised allegations of prejudice resulting 
from error on the part of VA.  See Shinseki v. Sanders, 129 
S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 
128 (2008).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained both VA 
and private treatment records and examination reports.

In any event, in cases such as this, once the claim of 
service connection has been substantiated, the filing of a 
notice of disagreement with the RO's decision rating the 
disability or assigning an effective date does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claims for initial higher ratings 
and for earlier effective dates, following the initial grant 
of service connection.  Dingess, 19 Vet. App. 473; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 22 Vet. App. 128 (2008).

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).





ORDER

An initial evaluation in excess of 30 percent for depressive 
disorder not otherwise specified with anxiety prior to 
September 24, 2009 is denied.

A current evaluation in excess of 70 percent for depressive 
disorder not otherwise specified with anxiety is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


